Appeal by defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered May 26, 1983, convicting him of attempted burglary in the second degree, upon a jury verdict, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of 3V2 to 7 years.
Judgment affirmed.
The totality of the evidence permits no reasonable hypothesis except that of defendant’s guilt. The. fact that defendant was identified by witnesses as the only person in the immediate vicinity of the house he was accused of attempting to burglarize, both before and after the alarm sounded, coupled with the fact that the rear door to the house was found open and its paint recently damaged, are facts which are all consistent with guilt and inconsistent with innocence, thereby justifying the jury’s inference of guilt (see, People v Kennedy, 47 NY2d 196). Mollen, P. J., Niehoff, Rubin and Lawrence, JJ., concur.